 



Exhibit 10.3
EXECUTIVE EMPLOYMENT AGREEMENT
     This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 2nd day
of November, 2007 between Moldflow Corporation, a Delaware corporation (the
“Company”), and Gregory Magoon (“Executive”).
     WHEREAS, the Company and the Executive are party to a Change of Control
Agreement dated December 13, 2006 (“Prior Agreement”) and,
     WHEREAS, the Company and the Executive desire to replace the Prior
Agreement with this Executive Employment Agreement, which, upon execution will
completely supersede the Prior Agreement; provided, however that the parties
agree that the terms and conditions of the Prior Agreement shall have been in
effect at all times from the date thereof until the date of this Executive
Employment Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. Employment. The term of this Agreement shall extend from the date hereof (the
“Commencement Date”) until the first anniversary of the Commencement Date and
shall automatically be extended for one additional year on each anniversary
thereafter unless, not less than 30 days prior to each such date, either party
shall have given notice that it does not wish to extend this Agreement;
provided, further, that following a Change in Control the term of this Agreement
shall continue in effect for a period of not less than twelve (12) months beyond
the month in which the Change in Control occurred. The term of this Agreement
shall be subject to termination as provided in Paragraph 6 and may be referred
to herein as the “Period of Employment.”
2. Position and Duties. During the Period of Employment, Executive shall serve
as the Executive Vice President of Finance and Chief Financial Officer,
Treasurer and Assistant Secretary and shall have such duties as may from time to
time be prescribed by the Chief Executive Officer or the Board of Directors of
the Company (the “Board”). Executive shall devote his full working time and
efforts to the business and affairs of the Company.
3. Compensation and Related Matters.
     (a) Base Salary and Incentive Compensation. Executive’s annual base salary
shall be $205,000. Executive’s base salary shall be redetermined annually by the
Chief Executive Officer, the Board or a Committee thereof. The annual base
salary in effect at any given time is referred to herein as “Base Salary.” The
Base Salary shall be payable in a manner consistent with the general payroll
policy of the Company. In addition to Base Salary, Executive shall be eligible
to participate in such incentive compensation plans and Employee Benefit Plans
as the Board or a Committee thereof shall determine from time to time for senior
executives of the Company. As used herein, the term “Employee Benefit Plans”
includes, without limitation, each pension and retirement plan; supplemental
pension, retirement and deferred compensation plan; savings and profit-sharing
plan; stock ownership plan; stock purchase plan; stock option plan; life
insurance plan; medical insurance plan; disability plan; and health and accident
plan or arrangement established and maintained by the Company.
     (b) Vacations. Executive shall be entitled to twenty (20) paid vacation
days in each fiscal year, which shall be accrued ratably during the fiscal year,
and Executive shall also be entitled to all paid holidays given by the Company
to its executives. Executive shall be entitled to additional vacation based on
any policy of the Company that provides for additional vacation based on years
of service or other criteria.
     (c) Additional Benefits. During the Period of Employment the Company will
reimburse the Executive for the cost of a supplemental policy of long-term
disability insurance for the Executive.
     (d) Indemnification and Directors’ and Officers’ Insurance. During
Executive’s employment and for the period of time following termination of the
Executive for any reason during which time Executive could be subject to any

1



--------------------------------------------------------------------------------



 



claim based on his position in the Company, Executive shall receive the maximum
indemnification protection from the Company as permitted by the Company’s
by-laws and shall receive directors’ and officers’ insurance coverage equivalent
to that which is provided to any other director or officer of the Company.
4. Unauthorized Disclosure.
     Executive acknowledges that in the course of his employment with the
Company (and, if applicable, its predecessors), he has and will become
acquainted with the Company’s business affairs, information, trade secrets, and
other matters which are of a proprietary or confidential nature, including but
not limited to the Company’s and its affiliates’ and predecessors’ operations,
business opportunities, price and cost information, finance, customer
information, product development information, business plans, various sales
techniques, manuals, letters, notebooks, procedures, reports, products,
processes, services, and other confidential information and knowledge
(collectively the “Confidential Information”) concerning the Company’s and its
affiliates’ and predecessors’ business. Executive understands and acknowledges
that such Confidential Information is confidential, and he agrees not to
disclose such Confidential Information to anyone outside the Company except to
the extent that (i) Executive deems such disclosure or use reasonably necessary
or appropriate in connection with performing his duties on behalf of the
Company; (ii) Executive is required by order of a court of competent
jurisdiction (by subpoena or similar process) to disclose or discuss any
Confidential Information, provided that in such case, Executive shall promptly
inform the Company of such event, shall cooperate with the Company in attempting
to obtain a protective order or to otherwise restrict such disclosure, and shall
only disclose Confidential Information to the minimum extent necessary to comply
with any such court order; or (iii) such Confidential Information becomes
generally known to and available for use in the Company’s industry, other than
as a result of any action or inaction by Executive. Executive further agrees
that he will not during employment and/or at any time thereafter use such
Confidential Information in competing, directly or indirectly, with the Company.
At such time as Executive shall cease to be employed by the Company, he will
immediately turn over to the Company all Confidential Information, including
papers, documents, writings, electronically stored information, other property,
and all copies of them provided to or created by him during the course of his
employment with the Company. The foregoing provisions shall be binding upon
Executive’s heirs, successors, and legal representatives and shall survive the
termination of this Agreement for any reason.
5. Covenant Not to Compete. In consideration for Executive’s employment by the
Company under the terms provided in this Agreement and as a means to aid in the
performance and enforcement of the terms of the provisions of Paragraph 4,
Executive agrees that:
     (a) during the Period of Employment and for a period of twelve (12) months
thereafter, regardless of the reason for termination of employment, Executive
will not, directly or indirectly, as an owner, director, principal, agent,
officer, employee, partner, consultant, servant, or otherwise, carry on,
operate, manage, control, or become involved in any manner with any business,
operation, corporation, partnership, association, agency, or other person or
entity which is engaged in a business that is directly competitive with any of
the Company’s products which are produced or in development by the Company as of
the date of Executive’s termination of employment, anywhere in the world;
provided, however, that the foregoing shall not prohibit Executive from owning
up to one percent (1%) of the outstanding stock of a publicly held company
engaged in activities competitive with that of the Company; and
     (b) during the term of Executive’s employment with the Company and for a
period of twelve (12) months thereafter, regardless of the reason for
termination of employment, Executive will not directly or indirectly solicit or
induce any present or future employee of the Company or any affiliate of the
Company to accept employment with Executive or with any business, operation,
corporation, partnership, association, agency, or other person or entity with
which Executive may be associated, and Executive will not knowingly employ or
cause any business, operation, corporation, partnership, association, agency, or
other person or entity with which Executive may be associated to employ any
present or future employee of the Company without providing the Company with ten
(10) days’ prior written notice of such proposed employment.
     Should Executive violate any of the provisions of this Paragraph, then in
addition to all other rights and remedies available to the Company at law or in
equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation.

2



--------------------------------------------------------------------------------



 



6. Termination. Except for termination as specified in Subparagraph 6(a), any
termination of Executive’s employment by the Company or any such termination by
Executive shall be communicated by written notice of termination to the other
party hereto (“Notice of Termination”). Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:
     (a) Death. Executive’s employment hereunder shall terminate upon his death.
     (b) Disability. If, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been absent from his duties hereunder on
a full-time basis for one hundred eighty (180) calendar days in the aggregate in
any twelve (12) month period, the Company may terminate Executive’s employment
hereunder.
     (c) Termination by Company For Cause. At any time during the Period of
Employment, the Company may terminate Executive’s employment hereunder for Cause
if such termination is approved by not less than a majority of the Board. For
purposes of this Agreement, “Cause” shall mean: (A) conduct by Executive
constituting a material act of willful misconduct in connection with the
performance of his duties; (B) criminal or civil conviction of Executive, a plea
of nolo contendere by Executive or conduct by Executive that would reasonably be
expected to result in material injury to the reputation of the Company if he
were retained in his position with the Company; (C) continued, willful and
deliberate non-performance by Executive of his duties hereunder (other than by
reason of Executive’s physical or mental illness, incapacity or disability)
which has continued for more than thirty (30) days following written notice of
such non-performance from the Board; or (D) a breach by Executive of any of the
provisions contained in Paragraphs 4 and 5 of this Agreement.
     (d) Termination Without Cause. At any time during the Period of Employment,
the Company may terminate Executive’s employment hereunder without Cause if such
termination is approved by a majority of the Company’s Board of Directors. Any
termination by the Company of Executive’s employment under this Agreement which
does not constitute a termination for Cause under Subparagraph 6(c) or result
from the death or disability of the Executive under Subparagraph 6(a) or
(b) shall be deemed a termination without Cause. If the Company provides notice
to Executive under Paragraph 1 that it does not wish to extend the Period of
Employment, such action shall be deemed a termination without Cause.
     (e) Termination by Executive. At any time during the Period of Employment,
Executive may terminate his employment hereunder for any reason, including but
not limited to Good Reason. If Executive provides notice to the Company under
Paragraph 1 that he does not wish to extend the Period of Employment, such
action shall be deemed a voluntary termination by Executive and one without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean: (A) a
substantial diminution or other substantive adverse change, not consented to by
Executive, in the nature or scope of Executive’s responsibilities, authorities,
powers, functions or duties; ( (B) an involuntary material reduction in
Executive’s Base Salary except for across-the-board reductions similarly
affecting all or substantially all management employees; (C) a breach by the
Company of any of its other material obligations under this Agreement; or (D) a
material change in the geographic location at which Executive must perform his
services. To constitute a termination for Good Reason, the Executive must
provide notice to the Company within 90 days following the initial existence of
any event constituting Good Reason and may not terminate employment pursuant to
this Section unless the Company fails to take action to remedy the event
constituting Good Reason within 30 days of such notice.
     (f) Date of Termination. “Date of Termination” shall mean: (A) if
Executive’s employment is terminated by his death, the date of his death; (B) if
Executive’s employment is terminated under Subparagraph 6(b) or under
Subparagraph 6(c), the date on which Notice of Termination is given; (C) if
Executive’s employment is terminated by the Company under Subparagraph 6(d),
thirty (30) days or such longer period as the Board of Directors may approve,
after the date on which a Notice of Termination is given; and (D) if Executive’s
employment is terminated by Executive under Subparagraph 6(e), thirty (30) days
after the date on which a Notice of Termination is given.

3



--------------------------------------------------------------------------------



 



7. Compensation Upon Termination or During Disability.
     (a) If Executive’s employment terminates by reason of his death, the
Company shall, within ninety (90) days of death, pay in a lump sum amount to
such person as Executive shall designate in a notice filed with the Company or,
if no such person is designated, to Executive’s estate, Executive’s accrued and
unpaid Base Salary, plus accrued vacation, to the date of his death, plus the
pro-rata portion (based on months worked during the fiscal year) of the actual
cash bonus that the Executive would have received had the Company met all of the
“at plan” targets in the annual bonus plan that has been approved by the Board
of Directors for the fiscal year in which Executive’s death occurred. Upon the
death of Executive, (i) all stock options granted to Executive on or after
June 1, 2007, which would otherwise vest over the next twelve (12) months shall
immediately vest in Executive’s estate or other legal representatives and become
exercisable, and Executive’s estate or other legal representatives shall have
twelve (12) months from the Date of Termination or the remaining option term, if
earlier, to exercise all such stock options granted to Executive and (ii) all
repurchase rights and other restrictions on the shares of Restricted Stock
granted to Executive on or after June 1, 2007 and held by the Executive which
would otherwise lapse over the next twelve (12) months shall immediately lapse.
All other stock-based grants and awards held by Executive shall be canceled upon
the death of Executive in accordance with their terms. For a period of one
(1) year following the Date of Termination, the Company shall pay such health
and dental insurance premiums as may be necessary to allow Executive’s spouse
and dependents to receive health and dental insurance coverage substantially
similar to coverage they received immediately prior to the Date of Termination.
In addition to the foregoing, any payments to which Executive’s spouse,
beneficiaries, or estate may be entitled under any employee benefit plan shall
also be paid in accordance with the terms of such plan or arrangement. Such
payments, in the aggregate, shall fully discharge the Company’s obligations
hereunder.
     (b) During any period that Executive fails to perform his duties hereunder
as a result of incapacity due to physical or mental illness, Executive shall
continue to receive his accrued and unpaid Base Salary until Executive’s
employment is terminated due to disability in accordance with Subparagraph 6(b)
or until Executive terminates his employment in accordance with Subparagraph
6(e), whichever first occurs. Upon the Date of Termination, Executive shall
receive the pro-rata portion (based on months worked during the fiscal year) of
the actual cash bonus that the Executive would have received had the Company met
all of the “at plan” targets in the annual bonus plan that has been approved by
the Board of Directors for the fiscal year in which the Date of Termination
occurred and (i) all stock options granted to Executive on or after June 1,
2007, which would otherwise vest over the next twelve (12) months shall
immediately vest and become exercisable, and Executive shall have twelve
(12) months from the Date of Termination or the remaining option term, if
earlier, to exercise all such stock options granted to Executive and (ii) all
repurchase rights and other restrictions on the shares of Restricted Stock
granted to Executive on or after June 1, 2007 and held by the Executive which
would otherwise lapse over the next twelve (12) months shall immediately lapse.
All other stock-based grants and awards held by Executive shall vest or be
canceled upon the Date of Termination in accordance with their terms. For a
period of one (1) year following the Date of Termination, the Company shall pay
such health and dental insurance premiums as may be necessary to allow Executive
and Executive’s spouse and dependents to receive health and dental insurance
coverage substantially similar to coverage they received prior to the Date of
Termination. In addition to the foregoing, any payments to which Executive may
be entitled under any employee benefit plan shall also be paid in accordance
with the terms of such plan or arrangement.
     (c) If Executive’s employment is terminated by Executive other than for
Good Reason as provided in Subparagraph 6(e), then the Company shall, through
the Date of Termination, pay Executive his accrued and unpaid Base Salary plus
accrued vacation, at the rate in effect at the time Notice of Termination is
given. Thereafter, the Company shall have no further obligations to Executive
except as otherwise expressly provided under this Agreement. In addition, all
vested but unexercised stock options held by Executive as of the Date of
Termination must be exercised by Executive within three (3) months following the
Date of Termination or by the end of the option term, if earlier. All other
stock-based grants and awards held by Executive shall vest or be canceled upon
the Date of Termination in accordance with their terms.

4



--------------------------------------------------------------------------------



 



     (d) If Executive terminates his employment for Good Reason as provided in
Subparagraph 6(e) or if Executive’s employment is terminated by the Company
without Cause as provided in Subparagraph 6(d), then the Company shall, through
the Date of Termination, pay Executive his accrued and unpaid Base Salary, plus
accrued vacation, at the rate in effect at the time Notice of Termination is
given plus the pro-rata portion (based on months worked during the fiscal year)
of the actual cash bonus that the Executive would have received had the Company
met all of the “at plan” targets in the annual bonus plan that has been approved
by the Board of Directors for the fiscal year in which termination occurred. In
addition, subject to signing by Executive of a general release of claims in a
form and manner satisfactory to the Company (the “Release”) within 21 days after
receipt of the Release from the Company and the passage of the seven-day
revocation period the Company shall provide the following benefits to Executive:
(i) The Company shall pay Executive an amount equal one (1) times the sum of
(A) Executive’s Base Salary in effect on the Date of Termination and (B) the
Executive’s average annual bonus or other variable cash compensation (including
commissions) over the five (5) fiscal years immediately prior to the year of
termination (the “Termination Amount”). The Termination Amount shall be
calculated by the Company within ten (10) business days following the Date of
Termination and communicated to the Executive in writing and shall then be paid
out in a lump sum within 30 days following effective date of the Release.
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Executive is
considered a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code, and if any payment that the Executive becomes entitled to under
this Agreement would be considered deferred compensation subject to interest,
penalties and additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be payable prior to the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death. Any such deferred payment shall earn interest calculated at
the short-term applicable federal rate. On or before the Executive’s Date of
Termination, the Company shall make an irrevocable contribution to a rabbi trust
with an independent bank trustee in an amount equal to the amount of such
deferred payment plus interest.
     (ii) Upon the Date of Termination, (i) all stock options granted to
Executive on or after June 1, 2007 which would otherwise vest over the next
twelve (12) months shall immediately vest and become exercisable, and Executive
shall have twelve (12) months from the Date of Termination or the remaining
option term, if earlier, to exercise all such stock options granted to Executive
and (ii) all repurchase rights and other restrictions on the             shares
of Restricted Stock granted to Executive on or after June 1, 2007 and held by
the Executive which would otherwise lapse over the next twelve (12) months shall
immediately lapse. All other stock-based grants and awards held by Executive
shall be canceled upon the Termination Date in accordance with their terms.
     (iii) In addition to any other benefits to which Executive may be entitled
in accordance with the Company’s then existing severance policies, the Company
shall, for so long as the Executive, his spouse and beneficiaries remain
eligible for continuation coverage under the law know as COBRA, but not for
longer than one (1) year commencing on the Date of Termination, pay such health
and dental insurance premiums as may be necessary to allow Executive and
Executive’s spouse and dependents to continue to receive health and dental
insurance coverage substantially similar to coverage they received prior to the
Date of Termination. In addition to the foregoing, any payments to which
Executive may be entitled under any employee benefit plan shall also be paid in
accordance with the terms of such plan or arrangement.
     (e) If Executive’s employment is terminated by the Company for Cause as
provided in Subparagraph 6(c), then the Company shall, through the Date of
Termination, pay Executive his accrued and unpaid Base Salary at the rate in
effect at the time Notice of Termination is given. Thereafter, the Company shall
have no further obligations to Executive except as otherwise expressly provided
under this Agreement. In addition, all stock options held by Executive as of the
Date of Termination shall cease to vest as of the Date of Termination and
Executive shall have 30 days from the Date of Termination or the remaining
option term, if earlier, to exercise all such vested stock options. All other
stock-based grants and awards held by Executive shall be canceled upon the
Termination Date in accordance with their terms.

5



--------------------------------------------------------------------------------



 



     (f) Nothing contained in the foregoing Subparagraphs 7(a) through 7(e)
shall be construed so as to affect Executive’s rights or the Company’s
obligations relating to agreements or benefits that are unrelated to termination
of employment.
8. Change in Control Benefit. Upon a Change of Control of the Company the
following provisions shall apply in lieu of, and expressly supersede, the
provisions of Subparagraph 7(d).
     (a) Change in Control.
     (i) In the event that within 12 months following a Change of Control, the
Executive terminates his employment for Good Reason or if the Executive’s
employment is terminated by the Company without Cause, the Company shall pay
Executive an amount equal to 1.5 times the sum of (A) Executive’s Base Salary
and (B) the Executive’s cash bonus calculated at an amount equal to the actual
cash bonus that the Executive would have received if the Company had met all of
the aggressive targets in the annual bonus plan that has been approved by the
Board of Directors for the fiscal year in which the change of control occurred
or, if greater, the fiscal year in which the termination of employment is
effective (collectively, the “Severance Amount”). The Severance Amount shall be
calculated by the Company within ten (10) business days following the Date of
Termination and communicated to the Executive in writing and shall then be paid
out in a lump sum within 30 days following the effective date of the Release.
For purposes of this Agreement, “Base Salary” shall mean the annual Base Salary
in effect on the Date of Termination). Anything in this Agreement to the
contrary notwithstanding, if at the time of the Executive’s separation from
service within the meaning of Section 409A of the Code, the Executive is
considered a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code, and if any payment that the Executive becomes entitled to under
this Agreement would be considered deferred compensation subject to interest,
penalties and additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be payable prior to the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death. Any such deferred payment shall earn interest calculated at
the short-term applicable federal rate. On or before the Executive’s Date of
Termination, the Company shall make an irrevocable contribution to a rabbi trust
with an independent bank trustee in an amount equal to the amount of such
deferred payment plus interest.
     (ii) Notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, upon a Change in Control, all stock
options, shares of Restricted Stock and other stock-based awards granted to
Executive by the Company shall immediately accelerate and become exercisable or
non-forfeitable as of the effective date of such Change in Control. Executive
shall also be entitled to any other rights and benefits with respect to
stock-related awards, to the extent and upon the terms provided in the employee
stock option or incentive plan or any agreement or other instrument attendant
thereto pursuant to which such options or awards were granted; and
     (iii) The Company shall, for so long as the Executive, his spouse and
beneficiaries remain eligible for continuation coverage under the law know as
COBRA, but not for longer than a period of one (1) year commencing on the Date
of Termination, pay such health and dental insurance premiums as may be
necessary to allow Executive, Executive’s spouse and dependents to continue to
receive health and dental insurance coverage substantially similar to the
coverage they received prior to the Date of Termination.
(b) Additional Limitation.
          (i) Anything in this Agreement to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, the following provisions shall apply:

6



--------------------------------------------------------------------------------



 



          (A) If the Severance Payments, reduced by the sum of (1) the Excise
Tax and (2) the total of the Federal, state, and local income and employment
taxes payable by the Executive on the amount of the Severance Payments which are
in excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.
          (B) If the Threshold Amount is less than (x) the Severance Payments,
but greater than (y) the Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the Federal, state, and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the benefits payable under this Agreement shall be
reduced (but not below zero) to the extent necessary so that the maximum
Severance Payments shall not exceed the Threshold Amount. To the extent that
there is more than one method of reducing the payments to bring them within the
Threshold Amount, the Executive shall determine which method shall be followed;
provided that if the Executive fails to make such determination within 45 days
after the Company has sent the Executive written notice of the need for such
reduction, the Company may determine the amount of such reduction in its sole
discretion.
          (ii) For the purposes of this Section 8(b), “Threshold Amount” shall
mean three times the Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the
Executive with respect to such excise tax.
          (iii) The determination as to which of the alternative provisions of
Section 8(b)(i) shall apply to the Executive shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
For purposes of determining which of the alternative provisions of
Section 8(b)(i) shall apply, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.
     (c) Definitions. For purposes of this Paragraph 8, the following terms
shall have the following meanings:
     “Change in Control” shall mean any of the following:
          (a) any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing forty percent (40%)or more of either (A) the combined voting power
of the Company’s then outstanding securities having the right to vote in an
election of the Company’s Board (“Voting Securities”) or (B) the then
outstanding shares of Company’s common stock, par value $0.01 per share (“Common
Stock”) (other than as a result of an acquisition of securities directly from
the Company); or
          (b) persons who, as of the Commencement Date, constitute the Company’s
Board (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the Commencement Date
shall be considered an Incumbent Director if such person’s election was approved
by or such person was nominated for election by a vote of at least a majority of
the Incumbent Directors; but provided further, that any such person whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the

7



--------------------------------------------------------------------------------



 



Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or
          (c) the stockholders of the Company shall approve (A) any
consolidation or merger of the Company where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the voting shares of the Company
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any), (B) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or (C) any plan or proposal for the liquidation or dissolution of the Company.
     Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
have occurred for purposes of the foregoing clause (a) solely as the result of
an acquisition of securities by the Company which, by reducing the number of
shares of Common Stock or other Voting Securities outstanding, increases the
proportionate number of shares beneficially owned by any person to forty percent
(40%) or more of either (A) the combined voting power of all of the then
outstanding Voting Securities or (B) Common Stock; provided, however, that if
any person referred to in this sentence shall thereafter become the beneficial
owner of any additional shares of Voting Securities or Common Stock (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns forty percent (40%) or more of either (A) the
combined voting power of all of the then outstanding Voting Securities or
(B) Common Stock, then a “Change of Control” shall be deemed to have occurred
for purposes of the foregoing clause (a).
     9. Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:
     if to the Executive:
At his home address as shown
in the Company’s personnel records;
     if to the Company:
Moldflow Corporation
492 Old Connecticut Path, Ste. 401
Framingham, MA 01701
Attention: Chief Executive Officer
Copy to: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
10. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement and shall constitute
Good Reason if the Executive elects to terminate employment.
11. Miscellaneous. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and such officer of the Company as may be
specifically designated by the Board. No agreements or representations, oral or
otherwise, express or implied, unless specifically referred to herein, with
respect to the subject matter hereof have been made by either party which are
not set

8



--------------------------------------------------------------------------------



 



forth expressly in this Agreement. The validity, interpretation, construction,
and performance of this Agreement shall be governed by the laws of the
Commonwealth of Massachusetts (without regard to principles of conflicts of
laws).
12. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
14. Arbitration; Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first try
in good faith for a period of 30 days to settle such dispute or controversy by
mediation under the applicable rules of the American Arbitration Association
before resorting to arbitration. Following such time period, the parties will
settle any remaining dispute or controversy exclusively by arbitration in
Boston, Massachusetts in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Notwithstanding the above, the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of Paragraph 4 or 5
hereof.
15. Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect Executive or expose Executive to an increased probability of civil or
criminal litigation. The Company shall also provide Executive with compensation
on an hourly basis (to be derived from his Base Salary) for requested litigation
and regulatory cooperation that occurs after his termination of employment, and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Paragraph 15, including, but not limited to, reasonable
attorneys’ fees and costs.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective on
the date and year first above written.

            MOLDFLOW CORPORATION
      By:    /s/ A. Roland Thomas     Its: President, CEO and Chairman of the
Board of Directors                EXECUTIVE       /s/ Gregory W. Magoon    
Gregory W. Magoon          

9